DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 1/13/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Claim 1 has been amended such that the limitation in lines 7-8 now recites “a first roller rotatably mounted to the central frame member; a second roller rotatably mounted to the central frame member” wherein the central frame member is part of the mounting assembly according to lines 4-5 of claim 1.  However, according to paragraphs [0058] and [0059] and clearly shown in FIG.2, the first and second rollers 166, 168 are mounted to the frame 152, as required in the original claims, and not to the central frame member 126.  It would appear that applicant is introducing a new undisclosed embodiment, where the first and second rollers are mounted to the central frame member of the mounting assembly, which is not part of the original disclosure and therefore introduces new matter.
Claim 1 has been amended to include the limitation “a second hydraulic cylinder coupled to said first linkage and to the central frame member” at the end of claim 1.  As mentioned above, the central frame member is part of the mounting assembly, according to lines 4-5 of claim 1.  Nowhere in the disclosure is a hydraulic cylinder coupled to the first linkage 136 and to the central frame member 126 of the mounting assembly 122.  According to paragraph [0056], “A hydraulic cylinder 148 can be coupled at one end to … the linkage 136 and to the belt assembly 124 at the opposing end.” and according to paragraph [0058], “The belt assembly 124 includes a frame 152”.  As shown in FIG.3, .
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 13, 14, 18, 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first -paragraph, -as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended such that the limitation in lines 7-8 now recites “a first roller rotatably mounted to the central frame member; a second roller rotatably mounted to the central frame member” wherein the central frame member is part of the mounting assembly.  However, according to paragraphs [0058] and [0059] and clearly shown in FIG.2, the first and second rollers 166, 168 are mounted to the frame 152, as required in the original claims, and not to the central frame member 126.  It would appear that frame; a second roller rotatably mounted to the frame” --. 
Claim 1 has been amended to include the limitation “a second hydraulic cylinder coupled to said first linkage and to the central frame member” at the end of claim 1.  As mentioned above, the central frame member is part of the mounting assembly, according to lines 4-5 of claim 1.  Nowhere in the disclosure is a hydraulic cylinder coupled to the first linkage 136 and to the central frame member 126 of the mounting assembly 122.  According to paragraph [0056], “A hydraulic cylinder 148 can be coupled at one end to … the linkage 136 and to the belt assembly 124 at the opposing end.” and according to paragraph [0058], “The belt assembly 124 includes a frame 152”.  As shown in FIG.3, hydraulic cylinder 148 is attached to frame 152 and not the central frame member 126.  As such, since the limitation “a second hydraulic cylinder coupled to said first linkage and to the central frame member” is not part of the original disclosure, it is considered new matter.  For the purposes of this examination, “a second hydraulic cylinder coupled to said first linkage and to the central frame member” will be read and examined as -- a second hydraulic cylinder coupled to said first linkage and to the frame --.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 13, 14, 18, 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 1 no longer mounts the first and second rollers to the frame (see lines 7-8), however the limitation in lines 11-12 requires “a motor mounted to the frame and operably coupled to the second roller” in lines 11-12. It is unclear how the motor can be mounted/coupled to both the frame and the roller when the structural relationship between the frame and the second roller has been omitted.  It is noted that amending lines 7-8, as addressed above, would correct this issue. 
Appropriate correction is required.  It is noted that claims 1-9, 13-15, and 17-20 will be read and examined according to the 112 suggested correction as mentioned above, in light of the disclosure and as best understood by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 9, 12-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talbot et al. (US 7,484,349 B2) in view of Afting et al. (CA  MacGregor et al. (US 7,392,124 B2).
Regarding claim 1, Talbot et al. discloses a crop merger system (crop conveyor 30) for a harvester, comprising: 
a frame (includes front rail 35, rear rail 36, cross members 37; see FIG.2); 
a mounting assembly (40) mounted to the frame, the mounting assembly configured to operably couple the crop merger system to the harvester, the mounting assembly comprising a central frame member (support member 41), and a first linkage (lift arm 45 with lower end 48 and support arm 49) and a second linkage (55) pivotably mounted to the central frame member; 
a first roller (32) rotatably mounted to the frame; 
a second roller (31) rotatably mounted to the frame; 
a belt (includes upper run 34; described in col.6, lines 16-22) disposed over and extending between the first and second rollers and fixed to form substantially planar upper (34) and lower portions (unnumbered) between the first and second rollers; 
a motor (33) mounted to the frame and operably coupled to the second roller, the motor configured to rotate the second roller (col.6, lines 19-21); and
a first cylinder (cylinder 47) pivotably coupled at one end to the central frame member (41) and pivotably coupled at an opposing end to the first linkage (45)(shown in FIGS.3-6; see col.7, line 52 and col.8, lines 4-16) and a second cylinder (steering link 57) coupled to said first linkage (45, via clevis 59) and to the frame (36 via clevis 58)(see FIGS.1, 5, and 6; col.8, lines 17-24 and 29-31).
With regards to the Talbot et al. does not mention whether or not the first and second cylinders are hydraulic cylinders.  However, Talbot does disclose that the first lifting cylinder (47) can be extended (col.7, line 54) and retracted (col.8, line 5) and that the length of the second steering cylinder (57) can be adjusted (col.8, lines 29-30).
Afting et al. teaches the use of hydraulic cylinders as alternate steering and lift cylinders/links (21, 17A, 18A; see FIGS.116 and page 27, steps#2-4) in a crop harvesting header.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second cylinders of Talbot to utilize hydraulic cylinders as Afting et al. teaches that hydraulic cylinders are sufficient substitutes for lifting and steering devices, wherein the device is required to retract and extend or be adjustable in length in order to reposition a crop harvesting header.

Talbot et al. does not disclose how the motor is controlled.
MacGregor et al. teaches controlling a similar crop merger system (a converging system comprising a draper 21a and/or 21B of table 20 driven by a motor 28; col.2, lines 9-12 “a convergence device”) for a harvester in order to help ensure that the harvester runs at its maximum efficiency (col.1, lines 11-25) using a control system comprising a controller (43) configured to electronically receive as input a desired speed of the belt (col.2, lines 13-20; col.4, lines 10-13); and 
a sensor (33; col.4, line 1 and col.2, lines 17-18) configured to detect a measured characteristic associated with the crop merger system, and further configured to electronically transmit the measured characteristic to the controller, 
wherein the controller is configured to determine a measured speed of the belt based on the measured characteristic (col.2, lines 28-33; col.4, line 1), and 
wherein if the desired speed and the measured speed are unequal, the controller is further configured to regulate the motor to adjust a speed of the belt to be substantially equal to the desired speed (col.6, lines 20-25; see also col.2, lines 28-33; col.8, lines 1-28).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the crop merger system of Talbot et al. to include a control system similar to the control system used to control the crop convergence system of MacGregor et al. in order to help ensure that the crop merger system, and thus the harvester, is controlled to run at its maximum efficiency.

Regarding claim 2, the combination of Talbot et al., Afting et al., and MacGregor et al. further discloses the crop merger system of claim 1, wherein the desired speed is a range of desired speeds (Note: It would have been obvious to have a range of desired speeds as having only one desired speed would obviate the need to input the desired speed).

Regarding claim 3, the combination further discloses crop merger system of claim 2, wherein the frame comprises a proximal end (see FIG.2 of Talbot et al., near roller 31) and a distal end (see FIG.2, near roller 32), the first roller (32) is rotatably mounted at or near the distal end of the frame, and the second roller (31) is rotatably mounted at or near the proximal end of the frame (see FIG.2).

Regarding claim 5, the combination further discloses crop merger system of claim 1, wherein the motor (33 of Talbot et al.) comprises a shaft (see FIG.6 of Talbot et al., unnumbered) operably coupled to the second roller (32), rotation of the shaft configured to simultaneously rotate the second roller (as suggested by col.6, lines 19-20 of Talbot et al.).

Regarding claim 9, the combination further discloses the crop merger system of claim 1, further comprising a guide (back plate 42; col.7, lines 21-28 of Talbot et al.) coupled to one side surface of the frame.  

Regarding claim 13, the combination further discloses the crop merger system of claim 1, wherein the second linkage (55 of Talbot et al.) is pivotably coupled at one end (via pin 56) to the central frame member (41) and pivotably coupled at an opposing end (near arm 49) to the first linkage (45).  
Regarding claim 14, the combination further discloses the crop merger system of claim 1, further comprising a connecting rod (60 of Talbot et al.) pivotably coupled at one end to the first linkage (45 via member 41)  and at an opposing end to the frame (36 via plate 42).  It is noted that although only one connecting rod (60) is shown, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide additional connecting rods (such as on the opposite side of the frame and mounting assembly), since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.   In the case above, it was found that providing additional connecting rods allows for additional control and movement and/or stability of the belt assembly with respect to the mounting assembly.

Regarding claims 15 and 17, the combination of Talbot et al., Afting et al., and MacGregor et al. discloses a harvester (“a swather or windrower” per col.5, line 34 of Talbot et al.), comprising: 
a harvester frame (frame 11 of tractor 10 of Talbot et al.) comprising a front section and a bottom section (see FIGS.1-2 of Talbot et al.); 
a header (11) removably coupled to the harvester frame; and 
a crop merger system (30) mounted to the harvester frame, the crop merger system comprising structures similar to claim 1, as set forth above, as required in claim 15; 
wherein the crop merger system further comprises a mounting assembly (40) coupled at one end to the crop merger frame (35-37) and coupled at an opposing end to the harvester frame, per claim 17.

Regarding claims 18 and 19, the combination of Talbot et al., Afting et al., and MacGregor et al. discloses the crop merger system of claim 15, but Talbot et al. does not further disclose a cab of the harvester (“a swather or windrower” according to col.5, line 34 of Talbot et al.), since it is “of a conventional nature and many different arrangements are well known to one skilled in the art” (col.5, lines 44-46 of Talbot et al.).
MacGregor et al. further discloses a swather (10) that includes a tractor (11) and a header (12), the tractor comprises a cab (15) with a user interface (operator console 35 and display 40; see FIG.3), the user interface configured to receive as input from an operator the desired speed of the belt (turning on switch 40E, as discussed in col.6, lines 20-51), per claim 18; wherein the user interface is communicatively connected to the controller (43; again, as discussed in col.6, lines 20-51), per claim 19.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the crop merger system and the harvester of the combination to include a cab with a user interface, as taught by MacGregor et al., since a harvester, specifically a swather, comprising a cab with a user interface is one conventional arrangement of a harvester, allowing an operator to control the harvester, including the crop merger system of the harvester.

Regarding claim 20, claim 20 recites similar limitations as the combination of claims 1 and 3 and is therefore rejected using the same art and rationale as set forth above. 

Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talbot et al., Afting et al., and MacGregor et al., as applied to claim 1 above, and further in view of Treffer et al. (US 9,736,983).
Regarding claim 4, the combination of Talbot et al., Afting et al., and MacGregor et al. discloses the crop merger system of claim 1, but does not specify the type of sensor used, specifically the sensor comprising at least one of an optical sensor, a non-contact sensor, or a rotary sensor.  
Treffer et al. a sensor (64) configured to detect a measured characteristic associated with a crop merger system (col.9, lines 58-66 “the detected speed at which the conveying medium 30 moves across the plural rollers 54, 56 of the frame 20”), and further configured to electronically transmit the measured characteristic to the controller (col.9, lines 58-59 “the sensors 64… may provide the conveyor control software 80 with feedback), wherein the sensor comprises a non-contact sensor (col.9, lines 58-59 of Treffer et al.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of the combination to use a non-contact sensor as taught by Treffer et al. as an alternate sensor sufficient in detecting a measured characteristic associated with the crop merger system.

Regarding claim 8, and referring to the rationale set forth in the rejection of claim 4 above, the combination of Talbot et al., Afting et al., MacGregor et al. and Treffer et al. discloses the crop merger system of claim 1, wherein the measured characteristic comprises a rotational speed of the belt (col.9, lines 64-66 of Treffer et al. “the sensors 64… may provide the conveyor control software 80 with feedback (e.g. signals via I/O interfaces 72) regarding certain functions of the windrower 10, such as based on… the detected speed at which the conveying medium 30 moves across the plural rollers 54, 56 of the frame 20.”), and the controller is further configured to correlate the rotational speed of the belt with the measured speed of the belt (as further taught by MacGregor et al. col.2, lines 9-33).

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talbot et al., Afting et al., and MacGregor et al., as applied to claims 1 and 5 above, and further in view of Kormann (US 8,347,709).
Regarding claims 6 and 7, the combination of Talbot et al. and MacGregor et al. discloses the crop merger system of claims 1 and 5, wherein the controller is configured to determine the measured speed of the belt based on the measured characteristic (col.9, lines 64-65, “detected speed of the conveying belt 30”), except wherein the measured characteristic comprises a rotational speed of the shaft of the motor, per claim 6, or a rotational speed of the second roller, per claim 7.
Kormann teaches that it is known in the harvesting art to measure the speed of a similar crop conveying device (FIGS.2-3, 38) by measuring speed of the conveyor belt (66) or the rotational speed of a driven shaft (62), which one of the rollers (64) supporting the conveyor belt (66)(col.4, lines 32-35, lines 51-54, and lines 62-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system to measure the belt speed based on the roller shaft rotational speed, taught by Kormann as an alternate and sufficient means for measure the belt speed.  Furthermore, in view of Figures 2 and 6 of Talbot et al., since the motor (33 of Talbot et al.) and roller (32) appear to share the same shaft, measuring the speed of the shaft of both in view of the teaching of Kormann would read on both the limitations of claims 6 and 7.

Response to Arguments
Applicant's arguments filed 1/13/2022 have been fully considered but they are not persuasive. Applicant argues on the bottom of page 8 that Talbot “simply has a mechanism utilizing a single actuator and articulation between a stowed position and an operating position”, whereas the claimed invention requires two hydraulic cylinders, the second hydraulic cylinder “allows for a greater control of the position of the conveyor”.
The Examiner respectfully disagrees.  As clearly shown in FIG.1 of Talbot, in addition to the first lifting cylinder 47 used to lift the crop conveyor 30 upwards and downwards as shown in FIGS.5-6, the crop conveyor 30 also utilizes a steering link 55, or a second cylinder equivalent, in order to reposition the belt assembly between the solid-lines and the phantom-lines shown in FIG.1 and discussed in col.5, lines 7-13 (“wherein the conveyor is shown in the lowered operating position.  A second lowered operating position is shown also in phantom.”) and col.8, lines 29-31.
As such, the claims remain rejected as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/Examiner, Art Unit 3671